Citation Nr: 1039271	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  98-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to November 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for recurrent epididymitis, rated noncompensable.  In 
June 2000, the RO increased the rating for recurrent epididymitis 
to 10 percent.  In view of AB v. Brown, 6 Vet. App. 35 (1993), 
the claim remained in controversy, as less than the maximum 
available benefit was awarded.  This case was previously before 
the Board in September 2000, when it was remanded to the RO for 
additional development.  In October 2002, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file.  The case was then again before 
the Board in May 2003 and in June 2004, when it was again 
remanded for additional development.

In a decision issued in January 2006, the Board denied the 
Veteran's claim for a higher rating.  He appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2008, the Court issued a Memorandum Decision 
that vacated the 2006 Board decision and remanded the matter for 
readjudication consistent with the Court's decision.  In July 
2009 the Board remanded the case for additional development.  In 
May 2010 a Travel Board hearing was held before another Veterans 
Law Judge; a transcript of that hearing is also associated with 
the claims file.  At the hearing the Veteran submitted additional 
evidence with a waiver of RO initial consideration.  38 C.F.R. 
§ 20.1304.

(The issues of entitlement to a temporary total disability rating 
based on convalescence for epididymitis; an effective date prior 
to August 1, 2007, for the assignment of a 20 percent rating for 
postoperative Bristow procedure for recurrent right shoulder 
dislocation; and entitlement to service connection for a left 
shoulder disorder, to include as secondary to a service-connected 
disorder, are addressed in a separate decision.)


FINDING OF FACT

Throughout the appellate period, the Veteran's epididymitis has 
been manifested by complaints of intermittent pain and swelling 
of the scrotum and epididymides; there is no associated renal 
dysfunction; and the disability is not shown to have required 
drainage/frequent hospitalization, and/or continuous intensive 
management.


CONCLUSION OF LAW

A rating in excess of 10 percent for recurrent epididymitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code (Code) 7525 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Veterans Claims Assistance Act (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the instant claim.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

Generally, VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, in the present case, the unfavorable rating decision 
that is the basis of this appeal was already decided prior to the 
enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, a veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A November 2009 letter provided notice on the 
"downstream" issue of entitlement to a higher initial rating 
and an April 2010 SSOC readjudicated the matter.  38 U.S.C.A. § 
7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
In addition, the SOC and other SSOCs provided additional notice 
on the criteria necessary for a higher evaluation under Code 
7525.  The Veteran has had ample opportunity to 
respond/supplement the record to offer testimony regarding the 
severity of his epididymitis.  He has not alleged that notice in 
this case was less than adequate.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  In September 
2000, May 2003, June 2004, and July 2009 the Board remanded the 
case for additional development, to include VA examinations.  The 
findings reported on these examinations, including the most 
recent examination in January 2010 were detailed, took into 
account the Veteran's history, and are not charged to be 
inaccurate.  The January 2010 examiner specifically noted that 
the medical records had been reviewed.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  The Veteran has not 
identified any evidence pertinent to this claim that remains 
outstanding.  VA's duty to assist is met.  


II.	Factual Background

Service medical records reveal that during service in May 1987 
the Veteran was treated for acute epididymitis, postservice 
evidence shows treatment for recurrent epididymitis since his 
separation from service.  [Notably, in June 2000, the RO awarded 
the veteran special monthly compensation (SMC) for loss of use of 
a creative organ, as he has azoospermia that is conceded to be 
the result of the service-connected recurrent epididymitis.]

On December 1998 VA examination the Veteran reported that he 
suffered episodes of epididymitis twice monthly.  He complained 
of occasional swelling and fever, and of recurrent pain with 
sexual activity.  He denied any voiding dysfunction, and denied 
having surgery for the condition.  He reported that the last 
episode of epididymitis occurred two weeks earlier, and he 
responded well to an oral course of Floxin prescribed by a 
private physician.  Examination revealed normal external 
genitalia.  The left scrotum and testicle appeared normal, and 
the right testicle appeared slightly enlarged.  There was some 
thickening in the right epididymis, and the area was extremely 
sensitive.  There was no evidence of other lesions.  The prostate 
gland was benign.  The diagnosis was chronic, recurrent right 
epididymal orchitis, with history of recurrent left epididymal 
orchitis.

A January 1999 ultrasound showed that the left testicle had an 
abnormal echo pattern diffusely, and was smaller than the right 
testicle.  The head of the right epididymis was enlarged.  There 
were no definite fluid collections to indicate any acute process.  
VA outpatient records in February and March 1999 indicate that 
contemporaneous semen analysis showed azoospermia, and the 
examiner reported "chronic symptomatology."  A treatment plan 
included "medical therapy for epididymitis."

On VA examination in October 2000, the Veteran reported that each 
recurrence of epididymitis resulted in pain, tenderness, and 
swelling of the scrotum, bilaterally.  The examiner reported that 
review of VA clinical records showed some hematuria, without 
dysuria and/or other symptoms such as fever or chills.  The 
Veteran denied a history of prostatitis.  Examination revealed 
that he was afebrile, and both testicles appeared normal.  
Neither testicle was tender, and both were normal in size, with 
the right testicle larger than the left.  There was tenderness in 
both epididymides, otherwise there were no abnormalities of the 
scrotum.  The diagnosis was recurrent epididymitis.  The examiner 
specifically noted that the medical evidence of record contained 
no findings to suggest that the Veteran suffered any kind of 
renal impairment from the recurrent epididymitis.

A March 2001 ultrasound of the abdomen and pelvis showed no 
evidence of nephrolithiasis or nephrocalcinosis.  There was no 
evidence of renal mass.  The central collecting system was 
nondilated bilaterally, and without obvious filling defects.  
There were no calcifications along the course of either ureter.  
No bladder abnormality was seen; no pelvic mass or adenopathy was 
appreciated; and no retroperitoneal adenopathy was detected.  The 
impression was normal appearing kidneys.  It was noted that the 
etiology of the Veteran's hematuria was not apparent.

In a July 2001 letter, Dr. C. T. Blackman, a private urologist, 
reported that he had treated the Veteran for recurring testicular 
pain on several occasions since September 2000.  He had periodic 
episodes of rather significant testicular pain on both sides, 
often at the same time.  Other physicians had treated the 
epididymitis via antibiotics on several occasions over the years, 
and the symptoms usually seemed to resolve over several days.  
Physical examinations had been within normal limits on several 
occasions.  They revealed that the testicles were normal and 
without masses, and that there were no hernias, hydroceles, 
varicose veins, or other abnormalities of the scrotum.  Prostate 
examinations were totally benign.  In the spring of 2001 there 
was a brief episode of blood at the end of voiding after 
straining and being physically active.  Dr. Blackman opined that 
the epididymitis and associated pain appeared related to muscular 
spasm which caused the testicles to be drawn up in the inguinal 
region.  It was reported that the "best treatment" was rest and 
anti-inflammatory medications, and "[g]iven the pattern over the 
past twelve years, it is most likely a chronic problem which will 
require ongoing care over time."

In a December 2002 letter, Dr. Blackman reported:

[The Veteran's] chronic testicular pain/chronic 
epididymitis . . . has been a continuous problem for him 
with bouts of pain that are fairly severe and debilitating 
requiring the use of steroids and anti-inflammatories from 
time to time.  In the past, it has been felt that this was 
a recurring infection, but presently and over time looking 
back, I don't feel that this has been a problem with acute 
epididymitis.  [The Veteran] may have chronic testicular 
pain/chronic epididymitis from a prior insult long ago be 
it a bout of epididymitis or other possibilities which we 
entertained in the past or injury from his rather numerous 
parachute jumps while in the Army.

At the October 2002 hearing, the Veteran testified that he 
experienced scrotal/testicular swelling approximately three times 
monthly.  He stated that a private physician had been treating 
him for epididymitis, and had prescribed antibiotic and anti-
inflammatory medication.

On VA examination in December 2003, the Veteran complained that 
his testes swell "all the time."  The swelling apparently 
"waxes and wanes," and the examiner expressly noted that 
"there is no swelling on either side at the time of this 
examination."  The Veteran stated that he misses work 
approximately three to four days monthly due to testicular pain.  
Examination revealed no thickening of the epididymis on either 
side.  No swelling was apparent, although there was a 
"possibility" of slight swelling in the scrotum, bilaterally.  
The swelling, however, was "very slight," suggesting that the 
Veteran might have a communicating hydrocele that would account 
for the intermittent swelling.  Examination of the testicles and 
the vas did not reveal any other abnormality, and digital rectal 
examination was normal.  The examiner reported that he was unable 
to diagnose epididymitis as there was no evidence of any active 
infection.  The diagnosis was intermittent bilateral testicular 
pain, with claimed intermittent swelling.  The examiner expressly 
reported that there was "[n]o swelling at this examination.  No 
objective evidence of abnormalities identified at the time of the 
examination."

In a February 2003 medical report addressed to the Veteran's 
employer, Dr. Blackman reported that the Veteran has debilitating 
pain one to three times monthly, of three to four days duration, 
requiring periodic medical treatment.  The physician responded 
"yes" when asked if the Veteran would be able to perform the 
functions of his employment.  Dr. Blackman reviewed these 
findings in 2004, 2006, 2007, and most recently in May 2010 and 
made comments like "[n]o change" and "as before" and "same 
symptoms" at each review.

VA outpatient records from January 2001 to August 2004 reveal 
continued treatment the Veteran received for scrotal pain.  In 
January 2001 the Veteran reported that his epididymitis put 
"tremendous pressure" on his marriage and made him "deeply 
depressed."  He complained that his sexual performance was 
affected by the condition in that sudden sharp pain, or worrying 
about the possibility of pain, significantly impeded his sexual 
performance.  The Veteran reported that Motrin was somewhat 
successful in alleviating the pain.  July 2002 outpatient records 
show complaints of scrotal swelling and pain, and lower abdominal 
pain.  Clinical evaluation that month revealed no inguinal mass, 
testicular mass or inflammation, or testicular tenderness.  The 
diagnosis was possible epididymitis.  A May 2003 clinical record 
shows complaints of dull scrotal tenderness.  The report notes 
that VA outpatient treatment included prescriptions of Vicodin 
and Septra (VA outpatient records also show that Vicodin had been 
prescribed for pain related to a shoulder disorder).  There were 
no complaints or clinical signs of fever, dysuria, hematuria, or 
other voiding symptoms.  Clinical evaluation was again negative 
for any inguinal mass, testicular mass or inflammation, or 
testicular tenderness.  The scrotum was neither tender nor 
enlarged, and there was no urethral discharge.  Epididymitis was 
diagnosed, and Doxycycline and Vicodin were prescribed.  On 
follow-up evaluation in October 2003, the epididymitis was 
asymptomatic, but recent acute episodes were noted "for which 
the Vicodin is palliative."  Evaluation revealed that the 
epididymitis was "less today bilat [erally]," and the diagnosis 
was epididymitis, resolving following treatment.

On March 2005 VA examination the Veteran reported that he voids 
normally, and has occasional nocturia times 1.  He did not have 
hesitancy, problem with stream, or dysuria.  He stated that he 
had not been hospitalized for epididymitis since 2001.  He 
reported that he treats himself with ice bags when he experiences 
swelling of the scrotum.  He complained of approximately three to 
four times monthly "flare-ups," when the entire scrotum 
swelled.  Bactrim and Gatifloxicin were prescribed to treat his 
epididymitis, and he was also treated with Vicodin.  He stated 
that he takes Vicodin approximately three times weekly when there 
is an increase in scrotal pain.  He worked full-time for the 
postal service, and reported that he lost 60 days in the past 
year because of problems related to the epididymitis.  He 
reportedly saw VA physicians every three to six months.  He was 
also treated by a private physician, as required, sometimes as 
frequently as once a month on exacerbation of scrotal pain.  The 
examiner reported that a review of the VA outpatient records 
indicated that each time the Veteran was seen at a VA clinic, 
there was no evidence of testicular or scrotal swelling, and 
there was minimal enlargement and tenderness of the epididymides.  
Examination revealed that there was no urethral discharge.  The 
scrotum appeared normal.  Although the Veteran stated that both 
testes were slightly tender, the examiner reported that they were 
relatively soft with no significant tenderness.  The epididymides 
were not specifically enlarged, although the Veteran complained 
that they were very tender.  The diagnosis was chronic 
epididymitis with recurrent flare-ups and residuals.

Following the March 2008 Court Order, the Board remanded the case 
in July 2009 for development to assess the impact of the 
Veteran's epididymitis on his employment.  It was directed that 
the Veteran's employer should be contacted regarding how many 
days the Veteran missed annually from work since 1997; the noted 
reasons for any absences; and the specific reason for his 
discharge.  If the reasons for his work absences were not evident 
in his employment records, he was to be asked to identify his 
treatment providers for corroboration.  The Remand noted that the 
Veteran must assist in the development request by providing 
necessary releases for his employment records and any outstanding 
clinical records.  A November 2009 letter to the Veteran 
requested that he complete the necessary authorization in order 
for VA to obtain his employment information.  He did not return 
the completed authorization to VA, so VA was unable to obtain his 
employment records.

VA treatment records dated from May 2007 to October 2009 revealed 
very little complaint, treatment, or diagnosis with respect to 
the service-connected epididymitis.  Instead, the treatment 
records primarily addressed the Veteran's complaints and 
treatment with respect to his service-connected right shoulder 
and his nonservice-connected left shoulder.  A May 16, 2007, VA 
record noted that the Veteran was "unable to continue to work at 
post office because of chronic right shoulder instability."  He 
underwent left shoulder surgery in 2008.  An October 2009 VA 
joints examination noted that the Veteran's job at the post 
office required lifting boxes and that his shoulder problems 
interfered with his job performance as it impaired his lifting, 
carrying, and reaching ability.

A February 2008 written statement from Dr. Blackman noted that 
the Veteran's "episodes of moderately severe pain and testicular 
swelling which is debilitating to the point of requiring narcotic 
pain medication" continued to occur several times a month 
lasting from hours to several days.  The severity of the pain was 
thought to contribute to the Veteran's inability to work 
consistently, and the examiner did not expect any improvement.  
Dr. Blackman re-signed this statement in May 2010 noting there 
was no change in the Veteran's condition.

An October 2008 statement on a prescription pad by Dr. M. J. 
Trombley, the Veteran's family doctor, noted that the Veteran had 
not worked since 2006; that it was still medically necessary for 
the Veteran to not return to work; and that a return to work was 
not expected in the future. 

In January 2010 the Veteran underwent another genitourinary 
examination to assess his epididymitis.  The examiner noted that 
the Veteran had no renal dysfunction.  The Veteran did not have 
incontinence.  He reported urinating 8 times during the day and 3 
times at night.  The examiner noted that in terms of effects on 
the Veteran's usual occupation (although he noted the Veteran was 
unemployed), the Veteran reported intermittent pain and swelling 
of the testicles which requires the Veteran to lie down and 
become incapacitated for several days.  Physical examination 
revealed normal appearing testicles which were tender to 
palpation.  The report noted a hospitalization in 2003 for 
epididymitis.

The Veteran testified during his 2010 hearing that he was 
receiving Social Security Administration (SSA) disability 
benefits for epididymitis.  A February 2009 SSA disability 
determination noted that the Veteran had a secondary diagnosis of 
a disorder of the male genital organs.  The Veteran reported that 
he was retired from the USPS because of his epididymitis and the 
fact that the USPS was not able to accommodate that disorder in 
addition to his shoulder disorder.

The SSA decision noted that the Veteran's impairments, his 
bilateral shoulder disorder and epididymitis, were considered to 
be severe and prevented him from performing substantial gainful 
activity on a regular basis.  The SSA judge noted that at a 
hearing before him, the Veteran testified that his testicles 
swelled "to the size of tennis balls" and that he had pain 
several days a month.  The SSA judge found the Veteran credible.

A May 2010 statement from Dr. Trombley noted that the Veteran had 
diagnosed conditions involving both shoulders and epididymitis.  
Dr. Trombley noted that the Veteran was currently disabled from 
all work and that prescription medication, rehabilitation, and 
potential future surgery was the current treatment plan to 
facilitate the Veteran's recovery and return to productive 
suitable employment.  It is noted that the medical evidence 
shows, as noted above, that the Veteran's shoulder disability, 
which is not at issue in this case, has been treated with 
medication, rehabilitation and surgery. 

III.	Legal Criteria and Analysis

Disability ratings are determined by application of a schedule of 
ratings, based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
 

In a claim disagreeing with the initial rating assigned following 
a grant of service connection, as here, separate ratings may be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).


The Veteran's service-connected recurrent epididymitis is rated 
under 38 C.F.R. § 4.115b, Code 7525 (for chronic epididymo-
orchitis), as urinary tract infection which, in turn, is rated 
under 38 C.F.R. § 4.115a, which provides for rating as renal 
dysfunction where there is poor renal function, and a 30 percent 
rating where there is recurrent symptomatic infection requiring 
drainage and/or frequent hospitalization (greater than two times 
per year), and/or requiring continuous intensive management.  A 
10 percent rating is warranted when there is long-term drug 
therapy, one to two hospitalizations per year and/or requiring 
intermittent intensive management.

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, and 
that the RO has not assigned "staged ratings," but has assigned 
the current 10 percent rating for the entire appeal period.  The 
Board finds that the signs and symptoms of the Veteran's service-
connected recurring epididymitis have never during the appellate 
period exceeded those in the schedular criteria for a 10 percent 
rating under Code 7525.  Hence, "staged ratings" are not for 
consideration.

On March 2005 VA examination the Veteran reported that he lost 60 
days of work in the prior year due to epididymitis.  The Board 
finds that the Veteran's statements with respect to the severity 
of his epididymitis symptomatology are not credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be 
genuinely evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
official plausibility of the testimony, and the consistency of 
the witness' testimony").  The essence of the Veteran's 
complaints is that the symptoms of his recurrent epididymitis are 
pain and swelling, and the degree of severity of such symptoms 
warrants an increased rating.  His statements (including his 
testimony before the Board and the SSA) describing the symptoms 
of his recurrent epididymitis are competent evidence to the 
extent that he can describe what he experiences.  However, his 
statements lack credibility as they are self-serving and 
compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

Despite efforts to obtain objective evidence of the impact of the 
Veteran's epididymitis on his employability, the record does not 
contain such evidence.  This is so because the Veteran did not 
provide the requested authorization for the records of his former 
employer which would confirm his statements.  

The evidence reflects that there is no associated renal 
dysfunction (see May 2010 VA examination), so ratings that 
consider impairment of renal function do not apply.  Dr. 
Blackman, a urologist, has stated that the Veteran's complaints 
of testicular pain are not a result of recurrent infection 
(i.e., epididymitis), and the medical evidence does not show 
treatment for recurrent infections requiring drainage, frequent 
hospitalization, and/or continuous intensive management.  The 
most recent medical evidence in 2010, including a VA examination 
report, establishes that his disability has remained consistent, 
with physical findings normal (no swelling) on examination and 
complaints of intermittent pain and swelling of the testicles.  
Consequently the schedular requirements for a 30 percent rating 
are not met.

The Veteran reports that symptoms of his recurrent epididymitis 
disability primarily include chronic swelling and pain, with an 
increase in pain after increased activities, sometimes during and 
after sexual intercourse.  Impairment of sexual function is not a 
factor among the criteria for rating epididymitis.  [As was noted 
above, loss of use of a creative organ is service-connected, and 
compensated by a separate award of SMC.  That rating is not at 
issue herein.]  Pain is compensated when it impairs function.  
See 38 C.F.R. §§ 4.1, 4.10, 4.40.  

Referral to the Director of the Compensation and Pension Service 
for a potential extraschedular rating may be made in exceptional 
cases where a case presents "such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employability or frequent periods of 
hospitalization such as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321.  The 
Veteran has reported that it was necessary to him to leave his 
job at the post office due to his epididymitis; however, he did 
not return completed the authorization form for his employment 
records sent to him in November 2009.  The case was not referred 
to the Director of the Compensation and Pension Service.

The Court has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If the RO or Board determines that 
(1) the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and (2) the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then (3) the case must be referred to an 
authorized official to determine whether, to accord justice, an 
extraschedular rating is warranted.  Id.

According to Thun, the initial step is a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Id.  In this case, the 
Board has found that the next higher (30%) rating is not 
warranted as the preponderance of the medical evidence is against 
a finding of recurrent symptomatic infection requiring 
drainage/frequent hospitalization and/or requiring continuous 
intensive management.  Even the Veteran admits his symptoms are 
not continuous, but occur at most only a few times per month.  38 
C.F.R. § 4.116b, Code 7525.  The medical evidence does not 
otherwise reflect an unusual disability picture, and all related 
symptomatology shown by the record has been considered.  
Consequently, the Board finds that the schedular criteria are not 
inadequate.

Second, the Board must determine whether the Veteran's disability 
picture exhibits related factors such as "marked interference 
with employment" or "frequent periods of hospitalization."  
See 38 C.F.R. § 3.321(b)(1).  Although the Veteran states that 
his epididymitis caused him problems in his job at the postal 
service and his urologist indicated that, based on the Veteran's 
complaints of pain, he may have difficulty working consistently, 
there is no objective evidence that supports this assertion.  The 
Veteran's statements have been found not credible, and Dr. 
Blackman's statements, which are based on the Veteran's 
contentions regarding pain, are likewise an insufficient basis 
for referral for an extraschedular evaluation.  While the SSA 
records show that he is unemployable due in part to his 
epididymitis, that finding of unemployability is based on his 
bilateral shoulder disorder as well, including his nonservice-
connected left shoulder condition.  In addition, the SSA's 
conclusions were based, in part, on a finding (considering a 
different record) that the Veteran is credible.  

The medical evidence does not show frequent periods of 
hospitalization.  In fact, during the 2010 VA examination, the 
Veteran reported that he had not been hospitalized for 
epididymitis since 2001 (see Veteran's account on March 2005 VA 
examination).  Likewise, significantly, the treatment records do 
not show frequent treatment during the appeal period.  For these 
reasons, the disability picture does not exhibit factors such as 
marked interference with employment or frequent periods of 
hospitalization.

As neither of the first two steps in Thun is met, the case need 
not be referred to an authorized official to determine whether, 
to accord justice, an extraschedular rating is warranted.  The 
Board finds that the Veteran's self-serving assertions that he 
has job problems because of his epididymitis are outweighed by 
lack of any supporting evidence, as well as by an absence of any 
evidence of frequent periods of hospitalization.  In addition, 
higher and/or separate ratings are available for the Veteran's 
epididymitis (e.g., he has been awarded SMC for related loss of 
use of a creative organ).  Further, the evidence does not show 
any identifiable period during which an extraschedular rating was 
warranted.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Based on the foregoing, the Board finds that the disability 
picture objectively presented provides no basis for assigning a 
rating in excess of 10 percent throughout the pendency of this 
claim under any applicable criteria.  The preponderance of the 
evidence is against the claim, and it must be denied.

ORDER

A rating in excess of 10 percent for recurrent epididymitis is 
denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


